Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted arguments filed 13 December 2021.  

Reasons for Allowance
  Claims 1, 2, 4, 5, 7, 9-12, 14-18, 20 and 22-24 are allowed.
	Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…storing a first data item, pertaining to an object, in a first entry of a data structure in association with a first key, wherein the data structure is provided by a hash table; storing a second data item, pertaining to the object, in a second entry of the data structure in association with a second key; causing the second entry of the data structure to store, in the hash table, a first chain key that is equal to the first key of the first entry of the data structure, wherein a chain of data entries stores data entries in reverse chronological order of a data expiration time associated with each of the data entries of the chain of data entries; storing a business key, corresponding to the object, in a third entry of the data structure, the business key being utilized for data retrieval operations associated with the object and being different from the first key and the second key; causing the third entry of the data structure to store, in the hash table, a second chain key that is equal to the second key; receiving, from a client device, a request for data entries associated with the object, wherein the request comprises the business key; and responsive to receiving the request, retrieving the second chain key from the third entry using the business key, retrieving the second data item and the first chain key from the second entry using the second chain key, retrieving the first data item using the first chain key, and transmitting the first data item and the second data item to the client device” as recited in Independent Claim 1. Thus, Claim 1 is allowed. Dependent Claims 2, 4, 5, 7 & 22-24 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 9 and 14 and their dependencies. 
The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…causing the second entry of the data structure to store, in the hash table, a first chain key that is equal to the first key of the first entry of the data structure, wherein a chain of data entries stores data entries in reverse chronological order of a data expiration time associated with each of the data entries of the chain of data entries”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant’s submitted response filed 12/13/2021 provided a persuasive argument focused on the deficiencies of the combined Tomlinson, Skurtovich, and Tsaur et al references in teaching at least the limitation of at least, “…wherein a chain of data entries stores data entries in reverse chronological order of a data expiration time associated with each of the data entries of the chain of data entries...”.  The aforementioned limitation could not be found within the prior art discovered through an updated and exhaustive search, as well as further scrutiny given towards the applied references.  The Henderson et al reference (USPG Pub No. 20040133590A1), considered pertinent but not relied upon, which provided aspects such as the utilization of linked lists for a plurality of values maintained for a particular range of keys, and having associated data pointers pointing to associated data, but lacked the storage of data entries in reverse chronological order of a data expiration time associated with each of the data entries of the chain of data entries, apparently critical to Applicant’s claimed invention, and, in combination with additional limitations within a linked list architecture, could not be located within the prior art references.
Independent Claims 9 and 14 have been analyzed and allowed using similar rationale and, in combination with the other elements recited, are not found in the prior art of records.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
	   
	 
Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Henderson et al (USPG Pub No. 20040133590A1) teaches a tree data structure with range-specifying keys and associated methods and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								4/19/2022